DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the argument of Applicant as the most remarkable prior arts of Sudou et al. (US 2015/0100228), Zagorski et al. (US 2013/0151058), and Saigusa et al. (US 2017/0369067) fail to teach all the elements of the independent claim in combination. Other remarkable prior arts of O’Dea et al. (US 2017/0355368), Sakima et al. (US 9302673), Kix (US 2017/0113664) and Ozaki et al. (US 7424357) also fail to teach all the elements of the independent claims even in combination with Sudou et al. (US 2015/0100228), Zagorski et al. (US 2013/0151058), and Saigusa et al. (US 2017/0369067).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662